[40]   In an application for a rehearing, plaintiffs contend, among other things, that we erred in not holding that prescription was interrupted in view of our conclusion that McMurrey did not intend to abandon his drilling operations after he reached the Nacatosh sand and that he would have continued deeper drilling but for defendants' act in denying him access to the land.
[41]   An examination of the record discloses that plaintiffs are not in a position to claim that prescription was interrupted because McMurrey intended to continue his drilling operations, inasmuch as plaintiffs at no time heretofore claimed that such an interruption was effected. On the contrary, as pointed out in our opinion, plaintiffs contended that, if the court should hold that the drilling of the well to the Nacatosh sand was not an effective exercise of the servitude but that McMurrey intended to drill to a deeper horizon (Travis Peak), "They should be permitted to continue the deeper drilling, and the injunction against the defendants should be maintained." This relief was granted.
[42]   The application for a rehearing is refused.